In a proceeding under article 78 of the Civil Practice Act, by property owners in the village of Ardsley, to compel the revocation of a building permit previously issued for the erection of a motel, the appeal is from an order denying the petition and dismissing the proceeding, and from a judgment against appellants for costs and disbursements. When the building permit was issued, the premises were in a district where a hotel was a permitted use. Thereafter, the zoning ordinance was amended so as to create a new “ Motor Hotel (Motel) District ”, permitting motels as a “ Special Use ” after public hearing and subject to specified conditions and restrictions. There is no claim by respondents that there has been compliance with the requirements of the ordinance as amended. The Special Term, at the request of the parties, determined the proceeding on the papers and exhibits submitted and held that a motel was a permitted use under the zoning ordinance prior to its amendment; that the amendment was not con*664trolling, since vested rights had been created by the work commenced, expenditures made and obligations incurred after the permit was issued and before the effective date of the amendment; that there was no proof that property values would be adversely affected by the proposed structure and appellants were thus not aggrieved parties with status to attack the validity of the village’s actions, and that appellants had not established a clear legal right to the relief sought. Order and judgment unanimously affirmed, with one bill of $10 costs and disbursements. The parties agreed at Special Term that the proper disposition of this matter did not require the taking of testimony. Submitted in the manner in which it was, the record sustains the determination sought to be reviewed. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.